Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 2/24/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 24 February 2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued the prior art does not teach the claimed limitations.
Although the examiner does not agree with the arguments, all arguments are moot in view of new grounds of rejection or further explained in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 13, 14, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20160046298 (DeRuyck et al) in view of U.S. Patent Application Publication No. 20160117546 (Rosales et al).
Regarding claim 1, DeRuyck et al discloses An apparatus comprising (fig. 21, 22): 2an interface (fig. 22, item 2210, fig. 21, item 217, 225) configured to receive images 3corresponding to an interior of a vehicle (fig. 22, “captured images”, fig. 21, item 225, page 11, paragraph 104); and 4a processor (fig. 21, item 202, fig. 22, “processing circuitry”) configured to (i) process said images arranged as video frames (fig. 23, page 13, paragraph 121), (ii) perform video operations on 5said video frames to detect objects in said video frames, the features such as facial features, joints, etc. (page 13, paragraph 121), (iii) 6detect a driver based on said objects detected in said video 7frames by detecting the features since they belong to the driver (page 13, paragraph 121), (iv) detect a use of an electronic device by said driver by analyzing the movement (page 13, paragraph 121, paragraph 119) 8and (v) generate a notification signal (fig. 23, item 1380), wherein (a) said 9notification signal is configured to warn said driver about using 10said electronic device in said vehicle, an alarm (page 9, paragraph 83), (b) said notification 11signal is generated if said use of said electronic device is 12unauthorized, i.e. the use of electronic device is a distraction event/ unauthorized (page 9, paragraph 93, page 4, paragraph 52), (c) said processor comprises a plurality of dedicated hardware modules, special purpose computer hardware (page 14, paragraph 126), implemented as components in said processor (components of fig. 21, item 202),  configured to perform feature detection to calculate 14descriptors, the extracted features (fig. 23, item 2310, page 13, paragraph 121) for determining a likelihood that pixels of said video 
DeRuyck et al does not disclose expressly comparison of pixels of images to reference pixels of reference images for feature detection in the images and that regions are of a vector.
Rosales et al discloses comparison of pixels of images to reference pixels of reference images for feature detection in the images by comparing wavelet features which are based on the pixels of the images (page 2, paragraphs 25-26).  Rosales et al further discloses images that features are extracted from are made up of pixels/ pixel data (page 2, paragraph 25-26), that the processors generate images (fig. 1, gamma correction), and that regions are of a vector format (page 2, paragraph 26).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to compare pixels to detect features and to express the data in vector format.
The suggestion/motivation for doing so would have been to provide a faster system by using already known data.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al with Rosales et al to obtain the invention as specified in claim 1.
Regarding claim 5, DeRuyck et al discloses (a) said 2electronic device is a cellular phone (page 2, paragraph 37) and (b) said processor is 3configured to determine said use of said electronic device by said 4driver by (i) detecting said cellular phone in a hand of said 5driver/ being held by the driver (page 8, paragraph 79), (ii) tracking the eyes of said driver to determine a gaze 6direction by finding gaze direction. Head movements (page 8, paragraph 79) and (iii) determining whether said gaze direction 7corresponds to a location of said cellular phone (page 8, paragraph 79).  
Regarding claim 6, 1DeRuyck et al discloses texting 2while driving is said use of said electronic device that is 3unauthorized (page 3, paragraph 44).  
Regarding claim 13, DeRuyck et al discloses said 2notification signal is configured to generate an audio message (page 4, paragraph 52).  
Regarding claim 14, DeRuyck et al discloses said 2processor is further configured to perform sensor fusion operations 3to determine a status of said vehicle, since the multiple sensor inputs (fig. 22, captured images, additional info, i.e. audio) are combined 
Regarding claim 15, DeRuyck et al disclose said 2processor is further configured to determine whether said use of 3said electronic device is unauthorized based on said status of said vehicle, since with the interactive system determines the driver/ unauthorized state based on the status of the vehicle being in the interactive mode (page 8, paragraph 78).1
Regarding claim 20, DeRuyck et al discloses 2(i) said plurality of dedicated hardware modules are implemented 3within said processor (fig. 21, item 202) and (ii) one or more capture devices 4configured to generate said pixel data are implemented externally 5from said processor (fig. 21, item 222 external from item 202).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20180032857 (Lele et al).
Regarding claim 2, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.
DeRuyck et al (as modified by Rosales et al) does not disclose expressly said 2dedicated hardware module (for object recognition) is configured to implement an on-chip 3convolutional neural network.
Lele et al discloses dedicated hardware module (for object recognition, page 1, paragraph 3) is configured to implement an on-chip 3convolutional neural network, an ASIC (page 11, paragraph 142).
DeRuyck et al (as modified by Rosales et al) and Lele et al are combinable because they are from the same field of endeavor, i.e. image recognition using on board processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an on chip CNN.

Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with ASIC of Lele et al to obtain the invention as specified in claim 2.

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20120133528 (Lee et al).
Regarding claim 3, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  DeRuyck et al further discloses said 2electronic device is a cellular phone (page 13, paragraph 120) and (b) said processor is 3configured to determine said use of said electronic device by said 4driver by (i) detecting whether a hand of said driver is close to 5the face of said driver/ against the ear (page 5, paragraph 60) and detecting mouth movement of said driver, i.e. yawning (page 5, paragraph 60).  
DeRuyck et al (as modified by Rosales et al) does not disclose expressly determining the use of the device by (i) detecting whether a hand of said driver is close to 5an ear of said, (ii) determining whether said hand is close 6to said ear for a pre-determined amount of time.
Lee et al discloses determining the use of the device by (i) detecting whether a hand of said driver is close to 5an ear of said driver by collecting distraction states of the driver, since the states include the parameters of hand being close to the ear (page 3, 
DeRuyck et al (as modified by Rosales et al) and Lee et al are combinable because they are from the same field of endeavor, i.e. distraction states in driving.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to measure time period of the hand near the ear.
The suggestion/motivation for doing so would have been to provide a more robust system by considering if the hand is near the ear for other reasons.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with Lee et al to obtain the invention as specified in claim 3.
Regarding claim 4, DeRuyck et al discloses talking 2on said cellular phone while driving is said use of said electronic 3device that is unauthorized (page 7, paragraph 72).  
1 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of 20150310253 (Agarwal et al).
Regarding claim 7, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  DeRuyck et al discloses determining data from video (fig. 22, “captured images”).

Agarwal et al discloses gaze direction is determined by projecting to a target location in 3images based on a location and direction of the eyes (page 1, paragraph 16).
DeRuyck et al (as modified by Rosales et al) and Agarwal et al are combinable because they are from the same field of endeavor, i.e. eye tracking.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the image data as claimed.
The suggestion/motivation for doing so would have been to provide a robust, simple means to determine the interest point.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with the projecting of Agarwal et al to obtain the invention as specified in claim 7.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20180072321 (Mueller et al).
Regarding claim 8, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.
DeRuyck et al (as modified by Rosales et al) does not disclose expressly distinguishing between said driver of said vehicle and 3other occupants of said vehicle, 
Mueller et al discloses distinguishing between said driver of said vehicle and 3other occupants of said vehicle by focusing on the driver (fig. 1, item 118), wherein said notification signal 4is not generated in response to use of one or more electronic 5devices by said other occupants (pages 1-2, paragraph 13).
DeRuyck et al (as modified by Rosales et al) and Mueller et al are combinable because they are from the same field of endeavor, i.e. monitoring driver behavior.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to only monitor the driver for usage.
The suggestion/motivation for doing so would have been to provide a more robust system by discarding erroneous information.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with driver monitoring of Mueller et al to obtain the invention as specified in claim 8.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of U.S. Patent NO. 10684626 (Martin).
Regarding claim 9, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  DeRuyck et al discloses that use of electronic device is unauthorized (page 9, paragraph 93, page 4, paragraph 52).

Martin discloses determining whether unauthorized behavior is occurring based on local rules 4corresponding to a location of said vehicle (col. 24, lines 65-68).  
DeRuyck et al (as modified by Rosales et al) & Martin are combinable because they are from the same field of endeavor, i.e. driver control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to establish rules based on location.
The suggestion/motivation for doing so would have been to provide a more user-friendly system by using the applied rules given a situation.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with local rules of Martin to obtain the invention as specified in claim 9.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20030220725 (Harter Jr. et al).
Regarding claim 10, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.
DeRuyck et al (as modified by Rosales et al) does not disclose expressly 1 said 2electronic device is an infotainment system of said vehicle.  

DeRuyck et al (as modified by Rosales et al) and Harter et al are combinable because they are from the same field of endeavor, i.e. distraction events.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include use of the infotainment system.
The suggestion/motivation for doing so would have been to provide a safer system by considering all types of distraction events.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with the consideration of infotainment of Harter Jr, et al to obtain the invention as specified in claim 10.1

Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20160214618 (Wulf) and U.S. Patent Application Publication NO. 20200079288 (Yamamoto et al).
Regarding claim 11, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  DeRuyck et al further discloses detecting a first mouth movement of said driver (page 5, paragraph 60).  
DeRuyck et al (as modified by Rosales et al) does not disclose expressly determining said use of said electronic 3device by (i) detecting a first mouth movement of said driver, and (iii) 5determining whether said first mouth movement of said driver 
Wulf discloses determining said use of said electronic 3device by (i) detecting a first mouth movement of said driver, lip movements (page 3, paragraph 24), and (iii) 5determining whether said first mouth movement of said driver 6corresponds with (a) talking using said electronic device (page 3, paragraph 23) or (b) 7said driver having a conversation with said passenger (page 3, paragraph 24).
DeRuyck et al (as modified by Rosales et al) and Wulf are combinable because they are from the same field of endeavor, i.e. driver monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to monitor the lip/ mouth movement
The suggestion/motivation for doing so would have been to provide a more robust system by analyzing the type of usage of the device.
DeRuyck et al (as modified by Rosales et al and Wulf) does not disclose expressly 4detecting a second mouth movement of a passenger along with the detecting of the first driver.
Yamamoto et al discloses detecting a second mouth movement of a passenger along with the detecting of the first driver (page 2, paragraph 20).
DeRuyck et al (as modified by Rosales et al and Wulf) and Yamamoto et al are combinable because they are from the same field of endeavor, i.e. driver systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to also monitor the passenger.

Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with the mouth monitoring of Wulf and passenger monitoring of Yamamoto et al to obtain the invention as specified in claim 11.
1Regarding claim 12, Yamamoto et al discloses said 2first mouth movement of said driver and said second mouth movement 3of said passenger is analyzed over a sequence of said video frames, since movement of mouth is which is shown through a sequence of images/ frames (page 2, paragraph 20).  
asdfasd
Claim 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al, as applied to claim 1 above, and further in view of  U.S. Patent Application Publication No. 20060125919 (Camilleri et al).
Regarding claim 16, DeRuyck et al (as modified by Rosales et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.  DeRuyck et al further discloses exterior cameras for exterior images (fig. 2, item 255, 257, 254).
DeRuyck et al (as modified by Rosales et al) does not disclose expressly (i) said interface is further configured to receive exterior pixel data 3corresponding to an area outside of said vehicle and (ii) said 4processor is further configured to (a) process said exterior pixel 5data arranged as exterior video frames, (b) perform said video encoding 6operations to generate encoded video frames in response to said 7exterior video frames and (c) present said encoded video frames to 8a display. 

DeRuyck et al (as modified by Rosales et al) & Camilleri et al are combinable because they are from the same field of endeavor, i.e. vision systems for vehicles
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to process the exterior images for display.
The suggestion/motivation for doing so would have been to provide a safer, more user friendly system by allowing the user to see better.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al) with the exterior processing of Camilleri et al to obtain the invention as specified in claim 16.
Regarding claim 18, Camilleri et al discloses said display comprises an electronic mirror (page 13, paragraph 87).  

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over DeRuyck et al in view of Rosales et al and Camilleri et al, as applied to claim 16 above, and further in view of Harter Jr. et al.
Regarding claim 19, DeRuyck et al (as modified by Rosales et al and Camilleri et al) discloses all of the claimed elements as set forth above and incorporated herein by reference.
DeRuyck et al (as modified by Rosales et al and Camilleri et al) does not disclose expressly 1said display comprises an infotainment system of said vehicle. 7  
Harter et al discloses said display comprises an infotainment system of said vehicle (page 2, paragraph 23, fig. 1, item 16).  
DeRuyck et al (as modified by Rosales et al and Camilleri et al) and Harter et al are combinable because they are from the same field of endeavor, i.e. vehicle systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a display as an infotainment system.
The suggestion/motivation for doing so would have been to provide a more efficient system by using the display for multiple purposes.
Therefore, it would have been obvious to combine the apparatus of DeRuyck et al (as modified by Rosales et al and Camilleri et al) with the consideration of infotainment of Harter Jr, et al to obtain the invention as specified in claim 19.1

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/15/2022